Exhibit 10.2

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS NOTE AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

PARKERVISION, INC.

Form of Convertible Promissory
Note due September 18, 2023

﻿

 

Note No. PV-008

$425,000 

Dated:  September 18, 2018

 

﻿

For value received, PARKERVISION, INC., a Florida corporation (the “Maker” or
the “Company”), hereby promises to pay to the order of Ingalls & Snyder LLC (the
“Holder”), in accordance with the terms hereinafter provided, the principal
amount of 425,000.

﻿

All payments under or pursuant to this Convertible Promissory Note (this “Note”)
shall be made in United States Dollars in immediately available funds to the
Holder at the address of the Holder set forth in the Purchase Agreement (as
hereinafter defined) or at such other place as the Holder may designate from
time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
aggregate unconverted and outstanding principal balance of this Note (the
“Outstanding Principal Amount”) plus all accrued interest theareon (if any)
shall be due and payable on September 18, 2023 (the “Maturity Date”) or at such
earlier time as provided herein.

ARTICLE 1

1.1    Purchase Agreement.  This Note has been executed and delivered pursuant
to the Securities Purchase Agreement, dated as of September 18, 2018 (as the
same may be amended from time to time, the “Purchase Agreement”), by and among
the Maker and the Holder. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth for such terms in the Purchase
Agreement. This Note is one of a series of notes issued or to be issued by the
Maker pursuant to the Purchase Agreement (collectively, the “Purchase Agreement
Notes”).



1

 

--------------------------------------------------------------------------------

 

 

1.2    Payment of Interest. 

(a)    The Maker shall pay interest to the Holder on the Outstanding Principal
Amount at the rate of eight percent (8%) per annum.  Interest shall be payable
in quarterly increments, commencing on the earlier of (i) the effective date of
the Registration Statement (as defined in the Purchase Agreement) or (ii) one
hundred eighty (180) day anniversary of the Initial Closing Date (such date
being hereinafter referred to as the “Issuance Date”). Interest payments shall
be made, at the Maker’s option, and subject to the Equity Conditions, in (i)
cash, (ii) shares of Common Stock (the “Repayment Shares”), or (iii) a
combination of cash and Repayment Shares.  Interest shall cease to accrue with
respect to any principal amount converted. 

(b)    The number of Repayment Shares shall be determined by dividing the
payment amount by the closing price of the Common Stock on the trading day prior
to the interest payment date.  The Maker may only issue Repayment Shares if (i)
no Event of Default has occurred or is occurring; (ii) the Holder has not been
issued greater than 14.99% of the Company’s outstanding shares, inclusive of the
Repayment Shares being issued, unless expressly waived by the Company’s Board of
Directors, (iii) the Repayment Shares are registered on an effective
Registration Statement or otherwise subject to an exemption therefrom; (iv) the
aggregate number of Repayment Shares, together with any Conversion Shares, will
not exceed the shares reserved in accordance with Section 4.9 of the Securities
Purchase Agreement  and (v) the Company’s shares are listed or quoted on a
Trading Market as defined in the Purchase Agreement (collectively, the “Equity
Conditions”)

1.3    Payment of Principal.

(a)    The Outstanding Principal Amount of the Note is payable in cash on the
Maturity Date.

(b)    At any time after the one-year anniversary of the Issuance Date, the
Maker may repay the Outstanding Principal Amount plus all accrued interest
thereon (the “Prepayment Amount”) in cash, upon at least thirty (30) days
written notice of the Holder (the “Prepayment Notice”).  If the Maker elects to
prepay this Note pursuant to the provisions of this Section 1.3, the Holder
shall have the right, upon written notice to the Maker (a “Prepayment Conversion
Notice”) within twenty (20) Business Days of the Holder’s receipt of a
Prepayment Notice, to convert all or a portion of the Prepayment Amount at the
Conversion Price in accordance with the provisions of Article 3, specifying the
Prepayment Amount that the Holder will convert.  Upon delivery of a Prepayment
Notice, the Maker irrevocably and unconditionally agrees to, within ten (10)
Business Days of receiving a Prepayment Conversion Notice, and if no Prepayment
Conversion Notice is received, within thirty (30) Business Days of delivery of a
Prepayment Notice: (i) repay the Prepayment Amount less any amount set forth in
the Prepayment Conversion Notice (“Cash Prepayment Amount”) provided that the
Cash Prepayment Amount shall include a premium equal to the Cash Prepayment
Amount multiplied by (a) twenty five percent (25%) if Prepayment Notice is given
on or before the two-year anniversary of the Issuance Date, (b) twenty percent
(20%) if Prepayment Notice is made after the two-year anniversary and on or
prior to the three-year anniversary of the Issuance Date, (c) fifteen percent
(15%) if Prepayment Notice is made after the three-year and on or prior to the
four-year anniversary of the Issuance Date, or (d) ten percent (10%) if the
Prepayment Notice is given after the four-year anniversary of the Issuance
Date  and



2

 

--------------------------------------------------------------------------------

 

 

(ii) issue the applicable Conversion Shares to the Holder in accordance with
Article 3.  The foregoing notwithstanding, the Maker may not deliver a
Prepayment Notice with respect to any Outstanding Principal Amount that is
subject to a Conversion Notice delivered by the Holder in accordance with
Article 3.

1.4    Transfer.  This Note may be transferred or sold, subject to the
provisions of Section 5.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.

1.5    Use of Proceeds.  The Maker shall use the proceeds of this Note as set
forth in the Purchase Agreement.

1.6    Senior Status of Note. The obligations of the Maker under the Purchase
Agreement Notes shall be senior to all equity of the Company. Upon any
Liquidation Event (as hereinafter defined), the Holder will be entitled to
receive, before any distribution or payment is made upon, or set apart with
respect to, any class of capital stock of the Maker, an amount equal to the
Outstanding Principal Amount plus all accrued interest thereon (if any). For
purposes of this Note, “Liquidation Event” means a liquidation pursuant to a
filing of a petition for bankruptcy under applicable law or any other insolvency
or debtor’s relief, an assignment for the benefit of creditors, or a voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Maker.

﻿

ARTICLE 2

2.1    Events of Default.  The occurrence of any of the following events shall
be an “Event of Default” under this Note:

(a)    any default in the payment of (1) the principal amount or accrued
interest (if any) hereunder or under any other Purchase Agreement Note when due;
or (2) liquidated damages in respect of, this Note or any other Purchase
Agreement Note, as and when the same shall become due and payable (whether on a
Payment Date, the Maturity Date or by acceleration or otherwise);

(b)    the Maker shall fail to observe or perform any other covenant, condition
or agreement contained in this Note, any other Purchase Agreement Note or any
Transaction Document which failure is not cured, if possible to cure, within
three (3) Business Days after notice of such default sent by the Holder;

(c)    any of the representations or warranties made by the Maker or any of its
agents, officers, directors, employees or representatives in any Transaction
Document or public filing being inaccurate, false or misleading in any material
respect, as of the date as of which it is made or deemed to be made, or any
certificate or financial or other written statements furnished by or on behalf
of the Maker to the Holder or any of its representatives, is inaccurate, false
or misleading, in any material respect, as of the date as of which it is made or
deemed to be made, or on the Issuance Date;

(d)    the Maker or any of its Subsidiaries shall: (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property
or assets; (ii) make a general assignment for the benefit of its



3

 

--------------------------------------------------------------------------------

 

 

creditors; (iii) commence a voluntary case under the United States Bankruptcy
Code (as now or hereafter in effect) or under the comparable laws of any
jurisdiction (foreign or domestic); (iv) file a petition seeking to take
advantage of any bankruptcy, insolvency, moratorium, reorganization or other
similar law affecting the enforcement of creditors’ rights generally; (v)
acquiesce in writing to any petition filed against it in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic); (vi) issue a notice
of bankruptcy or winding down of its operations or issue a press release
regarding same; or (vii) take any action under the laws of any jurisdiction
(foreign or domestic) analogous to any of the foregoing;

(e)    a proceeding or case shall be commenced in respect of the Maker or any of
its Subsidiaries, without its application or consent, in any court of competent
jurisdiction, seeking: (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts; (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with the liquidation
or dissolution of the Maker or any of its Subsidiaries; or (iii) similar relief
in respect of it under any law providing for the relief of debtors, and such
proceeding or case described in clause (i), (ii) or (iii) shall continue
undismissed, or unstayed and in effect, for a period of thirty (30) days or any
order for relief shall be entered in an involuntary case under United States
Bankruptcy Code (as now or hereafter in effect) or under the comparable laws of
any jurisdiction (foreign or domestic) against the Maker or any of its
Subsidiaries or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Maker or
any of its Subsidiaries and shall continue undismissed, or unstayed and in
effect for a period of thirty (30) days;

(f)    the Maker shall, or shall announce an intention to pursue or consummate a
Change of Control (as defined in the Purchase Agreement), or a Change of Control
shall be consummated, or the Maker shall negotiate, propose or enter into any
agreement, understanding or arrangement with respect to any Change of Control.

2.2    Remedies Upon an Event of Default.

(a)    Upon the occurrence and during the continuation of any Event of Default,
the Maker shall pay interest on the Outstanding Principal Amount hereunder at an
interest rate per annum at all times equal to twelve percent (12%) to the
fullest extent permitted by applicable Law.  Accrued and unpaid interest
(including interest on past due interest) shall be due and payable upon demand.

(b)    If an Event of Default shall have occurred and shall be continuing,
Holders representing greater than fifty percent (50%) of the outstanding
principal balance of the Notes (the “Holder Majority”) may at any time at its
option declare the entire Outstanding Principal Amount plus all accrued interest
thereon (if any) due and payable, and thereupon, the same shall be accelerated
and so due and payable, without presentment, demand, protest, or notice, all of
which are hereby expressly unconditionally and irrevocably waived by the Maker.
No course of delay on the part of the Holder Majority shall operate as a waiver
thereof or otherwise prejudice the rights of the Holder Majority. No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.



4

 

--------------------------------------------------------------------------------

 

 

﻿

ARTICLE 3

3.1    Conversion.

(a)    Voluntary Conversion. At any time and from time to time, subject to
Section 3.3 herein and Section 4.9 of the Securities Purchase Agreement, this
Note shall be convertible (in whole or in part), at the option of the Holder,
into such number of fully paid and non-assessable shares of Common Stock as is
determined by dividing (x) that portion of the Outstanding Principal plus any
accrued interest thereon that the Holder elects to convert by (y) the Conversion
Price then in effect on the date on which the Holder delivers a notice of
conversion (the “Conversion Notice”) in accordance with Section 5.1 to the
Maker. The Holder shall deliver this Note to the Maker at the address designated
in the Purchase Agreement at such time that this Note is fully converted. With
respect to partial conversions of this Note, the Maker shall keep written
records of the amount of this Note converted as of the date of such conversion
(each, a “Conversion Date”).

(b)    Conversion Price. The “Conversion Price” means $0.57, and shall be
subject to adjustment as provided herein.

3.2    Delivery of Conversion Shares.  As soon as practicable after any
conversion in accordance with this Note and in any event within two (2) Trading
Days thereafter (such date, the “Share Delivery Date”), the Maker shall, at its
expense, cause to be issued in the name of and delivered to the Holder, or as
the Holder may direct, a certificate or certificates evidencing the number of
fully paid and nonassessable shares of Common Stock to which the Holder shall be
entitled on such conversion (the “Conversion Shares”), in such denominations as
may be requested by the Holder, which certificate or certificates shall be free
of restrictive and trading legends (except for any such legends as may be
required under the Securities Act).  In lieu of delivering physical certificates
for the shares of Common Stock issuable upon any conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program or a similar program,
upon request of the Holder, the Company shall cause its transfer agent to
electronically transmit such shares of Common Stock issuable upon conversion of
this Note to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its Deposit Withdrawal
Agent Commission system (provided that the same time periods herein as for stock
certificates shall apply) as instructed by the Holder (or its designee). 

3.3    Ownership Cap. Notwithstanding anything to the contrary contained herein,
the Holder shall not be entitled to receive shares of Common Stock or other
securities (together with Common Stock, “Equity Interests”) upon conversion of
this Note to the extent (but only to the extent) that such exercise or receipt
would cause the Holder Group (as defined below) to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder) of a number of
Equity Interests of a class that is registered under the 1934 Act which exceeds
the Maximum Percentage (as defined below) of the Equity Interests of such class
that are outstanding at such time.   To the extent limitations contained in this
Section 3.3 apply, the determination of whether this Note is convertible and of
which portion of this Note is convertible shall be the sole responsibility and
in the sole



5

 

--------------------------------------------------------------------------------

 

 

determination of the Holder, and the submission of a notice of conversion shall
be deemed to constitute the Holder’s determination that the issuance of the full
number of Conversion Shares requested in the notice of conversion is permitted
hereunder, and the Company shall not have any obligation to verify or confirm
the accuracy of such determination.  For purposes of this Section 3.3, (i) the
term “Maximum Percentage” shall mean 4.99%; provided, that the Maker may permit
the Holder to increase the Maximum Percentage to 9.99% subject to the Maker’s
analysis of its “ownership change” as defined by Section 382 of the Internal
Revenue Code of 1986, as amended; and (ii) the term “Holder Group” shall mean
the Holder plus any other Person with which the Holder is considered to be part
of a group under Section 13 of the 1934 Act or with which the Holder otherwise
files reports under Sections 13 and/or 16 of the 1934 Act.  In determining the
number of Equity Interests of a particular class outstanding at any point in
time, the Holder may rely on the number of outstanding Equity Interests of such
class as reflected in (x) the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission, as the case may be, (y) a more recent public announcement by the
Company or (z) a more recent notice by the Company or its transfer agent to the
Holder setting forth the number of Equity Interests of such class then
outstanding.  The provisions of this Section 3.3 shall be construed, corrected
and implemented in a manner so as to effectuate the intended beneficial
ownership limitation herein contained. 

3.4    Adjustment of Conversion Price.

(a)    Until the Note has been paid in full or converted in full, the Conversion
Price shall be subject to adjustment from time to time as follows (but shall not
be increased, other than pursuant to Section 3.4(a)(i) hereof):

(i)    Adjustments for Stock Splits and Combinations.  If the Maker shall at any
time or from time to time after the Closing Date (but whether before or after
the Issuance Date) effect a split of the outstanding Common Stock, the
applicable Conversion Price in effect immediately prior to the stock split shall
be proportionately decreased. If the Maker shall at any time or from time to
time after the Closing Date (but whether before or after the Issuance Date),
combine the outstanding shares of Common Stock, the applicable Conversion Price
in effect immediately prior to the combination shall be proportionately
increased. Any adjustments under this Section 3.4(a)(i) shall be effective at
the close of business on the date the stock split or combination occurs.

(b)    Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.4, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.



6

 

--------------------------------------------------------------------------------

 

 

3.5    Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

3.6    Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal such
fractional shares multiplied by the Conversion Price then in effect.

3.7    Reservation of Common Stock. The Maker shall reserve and keep available
out of its authorized but unissued Common Stock, such number of shares of Common
Stock equal to the Required Minimum as defined in the Purchase Agreement.

3.8    Effect of Events Prior to the Issuance Date.  If the Issuance Date of
this Note is after the Closing Date, then, if the Conversion Price or any other
right of the Holder of this Note would have been adjusted or modified by
operation of any provision of this Note had this Note been issued on the Closing
Date, such adjustment or modification shall be deemed to apply to this Note as
of the Issuance Date as if this Note had been issued on the Closing Date.

3.9    Inability to Fully Convert.  If, upon the Maker’s receipt of a Conversion
Notice or as otherwise required under this Note, the Maker cannot issue shares
of Common Stock for any reason, including, without limitation, because the Maker
does not have a sufficient number of shares of Common Stock authorized and
available then the Maker shall issue as many shares of Common Stock as it is
able to issue and, with respect to the unconverted portion of this Note or with
respect to any shares of Common Stock not timely issued in accordance with this
Note, the Holder, solely at Holder’s option, can elect to void its Conversion
Notice and retain or have returned, as the case may be, this Note that was to be
converted pursuant to the Conversion Notice (provided that the Holder’s voiding
its Conversion Notice shall not affect the Maker’s obligations to make any
payments which have accrued prior to the date of such notice).

3.10    No Rights as Stockholder.  Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a stockholder in respect of any meeting of stockholders for the election of
directors of the Maker or of any other matter, or any other rights as a
stockholder of the Maker.

ARTICLE 4

4.1    Covenants.  For so long as any Note is outstanding, without the prior
written consent of the Holder:

(a)    Compliance with Transaction Documents.  The Maker shall, and shall cause
its Subsidiaries to, comply with its obligations under this Note and the other
Transaction Documents.



7

 

--------------------------------------------------------------------------------

 

 

(b)    Corporate Existence.  The Maker shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be

ARTICLE 5

5.1    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via email at the email address specified in this
Section on a day that is not a Business Day or later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date, (c)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for notice shall be as
set forth in the Purchase Agreement.

5.2    Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws. This Note shall not be
interpreted or construed with any presumption against the party causing this
Note to be drafted.

5.3    Headings.  Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

5.4    Binding Effect.  The obligations of the Maker and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms herein.

5.5    Amendments; Waivers.  No provision of this Note may be waived or amended
except in a written instrument signed by the Company and the Holder Majority No
waiver of any default with respect to any provision, condition or requirement of
this Note shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

5.6    Compliance with Securities Laws.  The Holder of this Note acknowledges
that this Note is being acquired solely for the Holder’s own account and not as
a nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note in violation of securities laws.
This Note and any Note issued in substitution or replacement therefor shall be
stamped or imprinted with a legend in substantially the following form:

“NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS



8

 

--------------------------------------------------------------------------------

 

 

AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

5.7    Jurisdiction; Venue.  Any action, proceeding or claim arising out of, or
relating in any way to this Agreement shall be brought and enforced in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York.  The Company and the Holder irrevocably
submit to the jurisdiction of such courts, which jurisdiction shall be
exclusive, and hereby waive any objection to such exclusive jurisdiction or that
such courts represent an inconvenient forum.  The prevailing party in any such
action shall be entitled to recover its reasonable and documented attorneys’
fees and out-of-pocket expenses relating to such action or proceeding.

5.8    Parties in Interest.  This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.

﻿

[Signature Pages Follow]

﻿

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.

﻿

PARKERVISION, INC.

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

Jeffrey Parker

﻿

Title:

Chief Executive Officer

﻿

﻿



10

 

--------------------------------------------------------------------------------